DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
	An amended claim set was received 07/28/2022. Applicant has amended claims 1-2 and 6-10, canceled claims 5 and 11-12, and has added new claims 19-21. Applicant has substantially amended claim 1 to now recite specific concentrations of Bacillus coagulans, Bacillus subtilis, citric acid, and gallic acid as well as to recite an effect of coformulation of these four elements in the recited amount.

Claim Status
	Claims 1-2, 6-10, 13-14, and 17-21 are currently pending. Claims 13-14 and 17-18 remain withdrawn as being drawn to a nonelected invention. Claims 1-2, 6-10, and 19-21 are currently pending and have been examined on their merits.

Claim Objections
RE: Previous objections to the claims
	Claim 2 was previously rejected because the claim improperly recited limitations to the Bacillus coagulans and Bacillus subtilis strains.
	Claim 9 was previously rejected because of misspellings. 
	Applicant’s amended claims are sufficient to address the objections of record. Therefore, the objections of record have been withdrawn.

Claim Interpretation
	Claim 1 recites “[a] composition for competitive inhibition of pathogens against but not limited to bacterial vaginosis, aerobic vaginitis, vaginal yeast and fungal pathogenic infections without the need of prior diagnosis thereof and restoration of doderlein vaginal microbial ecological balance” in the preamble. It is noted that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPTQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Claim 1 further recites “…wherein said citric acid and said gallic acid in the composition initially acidifies the internal vaginal environment to promote germination of said Bacillus coagulans and said Bacillus subtilis in said composition thereby facilitating competitive inhibition of pathogens and providing continuous supply of lactic acid inside the vagina for restoration and growth of naturally occurring doderlein vaginal bacteria”. This recitation similarly does not further define the structure of the claimed composition and is considered to be a characteristic associated with the composition. Therefore, compositions which anticipate or make obvious the limitations contained within the body of the instant claim will be applied under 35 U.S.C. 102 and 103.
	Similarly, claim 21 recites “…wherein said composition is for competitive inhibition of pathogens against but not limited to bacterial vaginosis, aerobic vaginitis, vaginal yeast and fungal pathogenic infections without the need of prior diagnosis thereof and restoration of doderlein vaginal microbial ecological balance” in the body. Although these limitations are contained within the body and not the preamble of the claim, they are still considered to be drawn to the intended use. The claim is to the composition and the limitations within this claim do not further define the structure of the claimed composition. Therefore, compositions within the prior art which anticipate or make obvious the composition of claim 1 will similarly anticipate or make obvious the composition of claim 21.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

RE: Rejection of claim 2 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.
	Claim 2 was previously rejected as failing to comply with the deposit requirements for microorganisms. 	
In response, Applicant has filed an affidavit averring that the microorganisms will be irrevocably and without restriction or condition released to the public upon issuance of a patent for this application, and that the deposits will be replaced if viable samples cannot be dispensed by the depository. Applicant has also filed an amended specification which appropriately recites the date of deposit and complete name and full street address of the depository ([00061]).
The affidavit and amended specification are sufficient to overcome the rejection of record. The rejection of record has therefore been withdrawn.

RE: Rejection of claims 1, 2, and 6 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1 and 2 were previously rejected as being indefinite because these claims used the transitional phrase “comprising” linked with “and” in conjunction with the phrase “including any combinations thereof”. It was therefore unclear whether Applicant intended to claim compositions comprising all of the recited elements or mixtures comprising one or more elements from the recited elements. Applicant has amended claims 1 and 2 to remove the phrase “including any combinations thereof”.
	Claim 2 was further rejected because it was not clear if claim 2 was intended to further limit claim 1. Applicant has amended claim 2 to now recite “…wherein the Bacillus coagulans is Bacillus coagulans SNZ 1969 and the Bacillus subtilis is Bacillus subtilis SNZ 1972”.
Claim 6 was rejected because it recited a broad range together with a narrow range which fell within the broad range and it was therefore not clear whether the feature introduced by such narrower language was (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Applicant has removed the narrow range from the claim and has moved these limitations to claim 19.
Applicant’s amendments to the claims are sufficient to overcome the rejection of record. Therefore, the rejection of record for claims 1-2 and 6 has been withdrawn.

New ground of rejection
	Claims 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 20 recites “further comprising excipients selected from bioadhesives, disintegrating agents, binders, humectants, anticaking agents…”. This list is not joined by “and” or “or”. Therefore, it is not clear if the composition must comprise each element (joined by “and”; i.e. selecting a bioadhesive, a disintegrating agent, a binder, etc.) or if the composition must only comprise at least one from the list (joined by “or”). For the purpose of compact prosecution, this claim is interpreted to only require one excipient from the list (i.e. “…excipients selected from bioadhesives, disintegrating agents, binders, humectants, or anticaking agents”).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

RE: Rejection of claims 1-2 and 5-12 under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more.
	Claims 1-2 and 5-12 were previously rejected under 35 U.S.C. 101 because the claimed invention was determined to be drawn to a law of nature and natural phenomenon without significantly more. Applicant has not argued the merits of the rejection of record but has submitted that the claims, as amended, are sufficient to overcome a rejection over 35 U.S.C. 101 because the product is the result of intervention by the inventors which has resulted in a single unique composition which does possess markedly different characteristics with respect to the individual natural characteristics of each component. Applicant further submits that the claimed compositions are subject matter eligible because they recite a practical application and contain additional elements which are inventive and nonobvious over the prior art.
	Applicant has submitted a detailed analysis of the subject matter eligibility determination as detailed below.
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
	The examiner agrees with applicant’s assertion that the claims are directed to compositions of matter, which are a statutory category (Step 1, Yes).
Step (2A) Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea): 
	The claims were previously rejected under the analysis that formulation D of Table 1 demonstrated that the composition did not possess markedly different characteristics. Applicant has clarified that formulation D* does not contain Bacillus subtilis and is therefore not relevant to analysis of the amended claim set. Applicant asserts that the markedly different characteristic has been demonstrated in Table 4. This argument is not found to be convincing because, for example, the combined composition causes a zone of inhibition of 15 mm against VP03 but it is not clear if this effect is anything more than additive. In other test groups the combined effect is less than or the same as each component administered separately (see VP01 and VP02) and although VP06 demonstrates an increased zone of inhibition, it is not clear if a difference of 3 mm inhibition is significant. Therefore, from this table, there are no pathogens which sufficiently demonstrate that the combination of B. coagulans, B. subtilis, gallic acid, and citric acid causes a markedly different characteristic. Applicant is further reminded that the evidence of a markedly different characteristic must be commensurate with the scope of the claim. Even if a markedly different composition was demonstrated in Table 4, the determination of subject matter eligibility could not be extended to all claimed concentrations absent evidence that other concentrations similarly possess this characteristic.
	It is noted that applicant further argues that there may be other markedly different characteristics for this analysis such as “restoration of microbial ecological balance”. Applicant argues that gallic acid alone and citric acid alone would not substantially inhibit pathogens nor would be sufficient enough to aid re-growth of doderlein vaginal bacteria. As discussed above, there is no evidence that the combined composition has a markedly different ability to inhibit pathogens and there is no evidence presented that the combined composition is able to aid re-growth of doderlein vaginal bacteria, much less at all concentrations recited within the claims.
Therefore, the answer to Step 2A Prong 1 is no.
Step (2A) Prong 2 (recitation of additional elements that integrate the JE into a practical application):
	Applicant states that claim 1 recites “wherein the said citric acid and the said gallic acid in the composition initially acidifies the internal vaginal environment to promote germination of the said Bacillus coagulans and the said Bacillus subtilis in the said composition to provide continuous supply of lactic acid inside the vagina thereby facilitating competitive inhibition of pathogens as well as the restoration and growth of doderlein vaginal bacteria”. Applicant further states that claim 10 recites a “suppository” composition and deletes oral application. Applicant argues that these amendments are sufficient to satisfy Prong 2 of the analysis. 
This argument is not considered to be convincing. In order to satisfy Prong 2, the additional elements must apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. Because the claim is to the composition and not a process of using the composition, recitation of the intended use or effect of administering the composition is not the same as a positive recitation involving the administration of the product. Therefore, the composition can be integrated into a practical application by effecting a transformation or reduction of the composition to a different state or thing. Recitation of a suppository does not necessarily overcome Prong 2 because there is no evidence that this recitation necessarily transforms the composition and deletion of “oral” is negated by the remaining recitation of “any site-specific mode of application”.
	Therefore, the answer to Step 2A Prong 2 is no.
Due to substantial amendment to the claims, the rejection of record has been withdrawn and a new ground of rejection is set forth below. The rejection of record for claims 5 and 11-12 is rendered moot due to cancelation.

New ground of rejection
Claims 1-2, 6-10, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
The instant claims recites laws of nature and natural phenomena. These judicial exceptions (JEs) are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below: 
Analysis
	Step (1)(direction to a process, machine, manufacture, or composition of matter): 
	Claims 1-2, 6-10, and 19-21 are directed to compositions of matter, which is a statutory category.
	Therefore the answer to this step for claims 1-2, 6-10, and 19-21 is yes.
	Step (2A): 
	Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea): 
	Claim 1 recites Bacillus coagulans, Bacillus subtilis, citric acid, and gallic acid (closest natural counterpart being naturally occurring Bacillus coagulans, Bacillus subtilis, citric acid, and gallic acid). Claim 2 recites Bacillus coagulans SNZ 1969 and Bacillus subtilis SNZ 1972 (closest natural counterpart being naturally occurring Bacillus coagulans and Bacillus subtilis). Claim 7 recites Bacillus laterosporus (closest natural counterpart being naturally occurring Bacillus laterosporus). Claims 8-9 and 20 recite compositions such as adipic acid (closest natural counterpart being naturally occurring adipic acid). 
	All of these recitations are naturally occurring compositions. For determining whether the claims provide markedly different characteristics, the ability to inhibit pathogens is an appropriate characteristic. It is not clear whether the combined composition causes anything more than an additive effect. Applicant is reminded that the evidence of a markedly different characteristic must be commensurate with the scope of the claim. Even if a markedly different composition was demonstrated at some concentrations, the determination of subject matter eligibility could not be extended to all claimed concentrations absent evidence that other concentrations similarly possess this characteristic.
	Therefore the answer to this prong for claims 1-2, 6-10, and 19-21 is yes for reciting a law of nature and natural phenomenon (natural product).
	Prong 2 (recitation of additional elements that integrate the JE into a practical application):
Claims 1-2, 6-9, and 21 do not recite additional elements that integrate the JE into a practical application by effecting a transformation or reduction of the composition to a different state or thing or applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. While the claims recite an intended use and effect of the composition which is drawn to a treatment, they do not recite active steps which would constitute a particular treatment or prophylaxis.
Claims 10 and 20 recite the form of a gel, ointment, cream, tablet, capsule, pessary, foam, washes, tampons, applicators, pads, suppository, for use as topical, or any site-specific mode of application. While some recited elements effect a transformation or reduction of the composition to a different state or thing, the claims recite limitations such as “any site-specific mode of application”. This includes, for example, oral application which can simply involve a form comprising each of the elements for direct ingestion (see [00049] of the specification for support).
Claim 19 limits the concentration of each element of the composition, there is no evidence that a certain concentration would necessarily effect a transformation or reduction of the composition to a different state or thing. 
	Therefore the answer to this prong for claims 1-2, 6-10, and 19-21 is no.
	Step (2B)(recitation of additional elements that amount to significantly different than the JE such that they provide an inventive concept): 
	The claims as a whole are drawn to using the composition for the competitive inhibition of pathogens Di Cintio et al. (EP 1263483 B1) and Huang et al. (WO 2006/104564 A1) demonstrate that the use of Bacillus coagulans, Bacillus subtilis, citric acid, gallic acid, and excipients such as adipic acid for inhibition of pathogens when applied to foams, creams, gels, pads, and tampons is well understood, routine, and conventional activity (Di Cintio et al. claims 1-3; Huang et al. claims 1-3 and 7-9). 
	Therefore, the answer to step (2B) for claims 1-2, 6-10, and 19-21 is no.
Conclusion
Claims 1-2, 6-10, and 19-21 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

RE: Rejection of claims 1-2 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Di Cintio et al. (EP 1263483 B1) in view of Huang et al. (WO 2006/104564 A1).
	The claims were previously rejected as being obvious over Di Cintio et al. (EP 1263483 B1) in view of Huang et al. (WO 2006/104564 A1). Particularly, it was found that Di Cintio taught a disposable article comprising Bacillus coagulans and Bacillus subtilis, further comprising citric acid. Huang provided a method of treating vaginal infections by administering gallic acid. Therefore, it was considered obvious to combine these teachings to arrive at a composition comprising Bacillus coagulans, Bacillus subtilis, citric acid, and gallic acid.
	Applicant argues that the amended claims are non-obvious over Di Cintio et al. and Huang et al.
	It is noted that applicant wishes to incorporate their arguments from the 35 U.S.C. 101 section of their remarks as evidence of non-obviousness. These arguments are summarized in the section 2B analysis of applicant’s remarks (p. 10-11) and are repeated below.  
	First, applicant argues that the present invention prevents broad spectrum pathogenic infections of any nature. Applicant states that Di Cintio does not disclose any anti-pathogenic action and the anti-pathogenic competitive inhibition of Huang is limited to only Gardnerella vaginalis, Trichomonas vaginalis, and Candida albicans. Therefore, applicant argues, that there is no reason or justification as to why Huang will be applicable against any other strains of bacterial or fungal pathogens.
	Second, applicant argues that the claimed composition synergistically promotes growth of Bacillus coagulans and Bacillus subtilis within the vagina as compared to only Bacillus coagulans or Bacillus subtilis with or without citric acid and gallic acid. Applicant states that the increased growth of Bacillus coagulans and Bacillus subtilis ensures rapid killing of pathogens, and also increases the re-growth of inherent doderlein vaginal bacteria. Applicant asserts that there is no disclosure or teaching in Di Cintio that would multiply growth of Bacillus coagulans within the vaginal environment and Huang does not include disclosure with respect to Bacillus coagulans and/or any other vaginal bacteria.
	Third, applicant argues that the present invention promotes and contributes to the growth of doderlein vaginal bacteria.  Applicant states that because Bacillus coagulans produces lactic acid, this encourages regrowth of doderlein bacteria and an eventual decrease and complete cessation of growth of Bacillus coagulans and Bacillus subtilis due to availability and continuous supply of lactic acid from Bacillus coagulans. Applicant asserts that there is no teaching or suggestion in either Di Cintio or Huang of continuous supply of lactic acid within the vagina, restoration of doderlein vaginal bacteria, or prevention from reinfection by pathogens.
	Fourth, applicant argues that the composition does not provide any external (interpreted to mean exogenous) Lactobacillus strains in the vagina. Therefore, treatment with any Lactobacillus bacteria may not be helpful to each and any individual subject, but the present invention is useful against any and every subject.
	Fifth, applicant argues that Di Cintio repeatedly teaches that the article is meant for external application. Particularly, applicant points to [0033] of Di Cintio as a teaching that the article is meant for external purpose. Applicant asserts that because their composition is meant for internal application, it overcomes the teachings of Di Cintio.
	Sixth, applicant argues that Huang is discussed in the instant specification ([0013]), and although Huang recognizes inhibition of Trichomonas vaginalis, Gardnerella vaginalis, and Candida albicans, it is completely silent with respect to the capacity of gallic acid to promote the growth of doderlein vaginal bacteria. Applicant asserts that there is no teaching, suggestion, or motivation for providing a composition which would facilitate restoration of inherent doderlein vaginal bacteria and therefore the composition is novel and non-obvious.
	Seventh, applicant argues that neither Di Cintio nor Huang provide disclosure wherein the natural inherent microbial bacterial species would be replenished, thereby preventing recurrence of infections as well as also reducing the risks or possibility thereof against cytolytic vaginosis.
	Eighth, applicant argues that neither Di Cintio nor Huang provide disclosure which would provide a composition wherein the said composition in addition to being antipathogenic, also aids in restoring the natural vaginal microbial population.
	Finally, applicant cites Tables 12 and 13 which compare the growth of Bacillus coagulans and Bacillus subtilis wherein the growth is substantially higher after 24 hours compared to individual growth either separately or in combination with citric acid and gallic acid. Applicant concludes that this is evidence that the combined composition has a benefit of resulting in increased antibacterial and antifungal activity and demonstrates an increased growth of Lactobacillus sp. in the presence of Bacillus subtilis and Bacillus coagulans.
	Applicants arguments have been fully considered but are not found to be persuasive.
With respect to applicant’s first, second, third, fourth, sixth, seventh, eighth, and ninth arguments, these arguments are not found to be persuasive because each argument is drawn to effects and advantages of applying the claimed composition. Applicant is reminded that the claim is to the composition itself and not to any intended use of the composition. Therefore, the claims must be examined based upon the structure of the composition. There is no requirement that Di Cintio or Huang would have recognized these characteristics in their disclosure, it is only required that the teachings of Di Cintio and Huang would have made obvious a composition comprising Bacillus coagulans, Bacillus subtilis, citric acid, and gallic acid in the claimed amounts (See MPEP 2112(I)-(III)). As set forth in the previous rejection and below, Di Cintio teaches a composition comprising Bacillus coagulans, Bacillus subtilis, and citric acid, and Huang provides sufficient motivation to combine gallic acid with Di Cintio’s composition. Although the instant claims have been amended to further recite a particular concentration of each component, Di Cintio and Huang provide teachings which overlap with, or fall within the claimed concentration ranges and, as discussed above, there is no evidence that the claimed ranges cause a synergistic effect or an effect which is unexpected or critical to the composition.
With respect to applicant’s fifth argument, “external” versus “internal” application is considered to be drawn to the intended use of the composition and the claim must be examined based on the structure of the composition itself, not whether the composition is intended to be externally or internally applied. Nevertheless, the examiner disagrees with applicant’s characterization of Di Cintio. In the cited paragraph ([0033]), Di Cintio teaches external application to a human or animal and defines “vaginal application (e.g. tampon)” to be an “external” application. Applicant similarly recites a tampon in claim 10. The use of the composition with an article such as a vaginal suppository or tampon does not become non-obvious simply because applicant regards this form of application as internal. 
	The rejection of record for claims 5 and 11-12 are rendered moot due to cancelation. Due to substantial amendment to the claims, the rejection of record for claims 1-2 and 6-12 has been withdrawn and a new ground of rejection is set forth below.

New ground of rejection
Claims 1-2, 6-10, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Di Cintio et al. (EP 1263483 B1) in view of Huang et al. (WO 2006/104564 A1).
Di Cintio et al. (hereinafter Di Cintio) teaches articles, such as disposable absorbent articles, intended to be brought into contact with a user’s skin wherein the article comprises spores and/or spore-forming microorganisms which exhibit antagonistic properties against undesirable strains of microorganisms ([0001]). Specific examples given by Di Cintio include feminine pads with Bacillus coagulans spore powder with or without gelling material (Examples A-E; [0126-0139]) or freeze dried Bacillus coagulans powder with or without odor adsorbing agents (Examples F-J; [0140-0154]).
Regarding claims 1, 6, 19, and 21, Di Cintio teaches a disposable article comprising a mixture of spore forming microorganisms Bacillus coagulans and Bacillus subtilis ([0040], [0050] and claim 3) which further comprises an additional odor control agent ([0082-0087] and claim 7). Di Cintio teaches that a suitable odor control agent includes citric acid ([0084]). 
	Di Cintio does not teach that the composition further comprises gallic acid.
	Huang et al. (hereinafter Huang) teaches a method for treating vaginal infections by administering a therapeutic amount of gallic acid (page 4, lines 4-6) and teaches that the composition may be applied to feminine pads (page 5, lines 6-7). Huang reports that gallic acid does not affect the growth of Lactobacillus acidophilus but surprisingly selectively inhibits Trichomonas vaginalis, Gardnerella vaginalis, and Candida albicans and is therefore a suitable compound for treating and/or preventing vaginal infections (page 4, lines  20-27).
	Huang teaches that gallic acid is a safe, naturally occurring compound which is also cost-effective, providing particular motivation to modify Di Cintio to further comprise gallic acid.
	Since gallic acid is taught to treat and/or prevent vaginal infections and Huang teaches a need for suitable compounds or compositions that can treat and/or prevent vaginal infections without killing the useful bacteria (page 2, lines 24-26), there exists further motivation to add gallic acid to the composition of Di Cintio to further treat vaginal infections. It would therefore have been obvious to modify Di Cintio in view of Huang to arrive at the composition of claim 1. A person having ordinary skill in the art at the time of filing would have combined the composition of Di Cintio with the gallic acid taught by Huang to arrive at the present invention with a reasonable expectation of success as both compositions have independently been taught to be useful against vaginal pathogens and have independently been applied to feminine hygiene products. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
With respect to the recited concentrations of Bacillus coagulans, Bacillus subtilis, and citric acid, Di Cintio teaches the use of the microorganisms comprising more than 102 CFU, preferably more than 104 CFU, more preferably from 105 to 1012 CFU and most preferably from 106 to 1010 CFU ([0047] and claim 4). Di Cintio gives specific examples of applications including about 1010 CFU ([0129], [0137], [0143], [0145], and [0151-0152]). Di Cintio further teaches the odor control agent may be between 0 to 600 gm-2 (i.e. 0 to 60 mg), preferably from .5 to 50 mg, more preferably from 2 to 20 mg ([0085] and claim 8). The instantly claimed ranges overlap with the ranges taught by Di Cintio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05(I).
With respect to the recited concentrations of gallic acid, Huang teaches specific concentrations of 5 mg/ml (Figures 3 and 4), 7.5 mg/ml (Table 3), 10 mg/ml (page 7, lines 9-22 and Table 2) and teaches that 5 mg/ml gallic acid significantly inhibited the growth of Candida albicans (page 8, lines 11-15). The instantly claimed ranges are merely a result of routine optimization. Huang has demonstrated that 0.9 milliliters of 5 mg/ml gallic acid (i.e. 4.5 mg gallic acid) was enough to significantly inhibit the growth of Candida albicans (page 8, lines 2-12). Therefore, finding a range for the same purpose which is more than the results-effective parameter disclosed by Huang is prima facie obvious. See MPEP 2144.05(II).
	Thus, the instantly claimed composition is considered obvious over Di Cintio in view of Huang.
Regarding claim 2, Di Cintio does not teach Bacillus coagulans SNZ 1969 or Bacillus subtilis SNZ 1972. However, Di Cintio teaches many strains of Bacillus coagulans including ATCC 15949, 8038, 35670, 11369, 23498, 51232, 11014, 12245, 10545 and 7050 as well as many strains of Bacillus subtilis including ATCC 10783, 15818, 15819, 27505, 13542, 15575, 33234, 9943, 6051 a, 25369, 11838, 15811, 27370, 7003, 15563, 4944, 27689, 43223, 55033, 49822, 15561, 15562, 49760, 13933, 29056, 6537, 21359, 21360, 7067, 21394, 15244, 7060, 14593, 9799, 31002, 31003, 31004, 7480, 9858, 13407, 21554, 21555, 27328, and 31524 ([0044]). Di Cintio further teaches B. coagulans ATCC 31284, NCA 4259, DSM 2356, DSM 2383, and DSM 2385 and B. coagulans can also be obtained from commercial suppliers or isolated from natural sources ([0066-0067]). 
	The strains which produce the effect of competitive inhibition of pathogens does not have the same designation as the strains taught by Di Cintio. The U.S. Patent and Trademark Office is not equipped to perform experiments that allow determination on whether the applicant’s strain differs, and if so to what extent, from the strain disclosed in Di Cintio. Since the prior art strains have the same taxonomic classification and share the property of being able to antagonize pathogens, particularly vaginal pathogens, it demonstrates a reasonable probability that a strain taught by Di Cintio is identical to the recited strains. Accordingly, the burden of establishing novelty by objective evidence is shifted to applicants. 
	Alternatively, Di Cintio teaches many alternatively usable strains of the claimed species. It would therefore be obvious to arrive at a composition comprising the same elements as Di Cintio in view of Huang wherein the compositions differ only in the strain designation of the claimed species. There exists a reasonable expectation of success as Di Cintio teaches that the observed activity is not strain specific by teaching many alternatively useful strains. 
Claim 2 is thus considered obvious over Di Cintio in view of Huang.
Regarding claim 7, Di Cintio in view of Huang makes obvious the composition of claim 1, as discussed above. Di Cintio teaches that the spore-forming microorganism mixture may also comprise Bacillus laterosporus ([0040], [0044], and claim 3). Di Cintio makes obvious the range of 350 million to 1 billion CFUs per unit dose (i.e. 109 CFU) for Bacillus laterosporus by teaching the use of microorganisms in the invention comprising more than 102 CFU, preferably more than 104 CFU, more preferably from 105 to 1012 CFU and most preferably from 106 to 1010 CFU ([0047] and claim 4) of bacteria from a list including Bacillus laterosporus. The instantly claimed range therefore overlaps with the ranges and preferred ranges taught by Di Cintio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding claims 8 and 9, Di Cintio in view of Huang makes obvious the composition of claim 1, as discussed above. Di Cintio teaches that the composition may comprise mixtures of odor absorbing agents ([0085-0086] and claims 7-8). Di Cintio teaches suitable odor control agents include sodium bicarbonate, adipic acid, boric acid, starches ([0084]), and the particularly suitable odor absorbing agent silicon dioxide ([0088]).
Regarding claim 10, Di Cintio in view of Huang makes obvious the composition of claim 8, as discussed above. Di Cintio teaches the form of tampons and pads ([0025], [0033-0034], [0126-0154] and claim 2). Huang teaches formulations including foams, creams, gels, tampons, and pads (claim 3).
Regarding claim 20, as discussed above, Di Cintio teaches that the composition may comprise mixtures of odor absorbing agents ([0085-0086] and claims 7-8). Di Cintio teaches suitable odor control agents include sodium bicarbonate, adipic acid, boric acid, starches ([0084]), and the particularly suitable odor absorbing agent silicon dioxide ([0088]). Therefore, it is considered that Di Cintio teaches the composition further comprising bioadhesives wherein the bioadhesive is sodium bicarbonate, adipic acid, or boric acid, the composition further comprising binders wherein the binder is starch, and the composition further comprising anticaking agents wherein the anticaking agent is silicon dioxide.
Di Cintio teaches the form of tampons and pads ([0025], [0033-0034], [0126-0154] and claim 2). Huang teaches formulations including foams, creams, gels, tampons, and pads (claim 3).

Conclusion
No claim is allowed. 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                          

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651